Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 2, 2021

                                     No. 04-21-00287-CV

                         IN THE INTEREST OF L.I.C.S., A CHILD

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020PA01026
                         Honorable Susan D. Reed, Judge Presiding


                                        ORDER

       This is an accelerated appeal from an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal was filed. See
TEX. R. JUD. ADMIN. 6.2.

       Appellant’s counsel has filed a motion for extension of time to file her brief. The motion
is GRANTED. Appellant’s brief is due on or before September 27, 2021. However, given the
time constraints governing the disposition of this appeal, further requests for extensions of
time will be disfavored.




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court